UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7584


JAMES LESTER ROUDABUSH, JR.,

                Plaintiff - Appellant,

          v.

THEODORE C. NELSON, SA, U.S. Department of State; JASON
CALLAHAN,   Detective,    Prince   William   County    Police
Department; STEPHAN HUDSON, Chief, Prince William Police
Department;   REBECCA   THATCHER,   Assistant    Commonwealth
Attorney; JOHN/JANE DOE, Prince William County Police
Department, Evidence Sect. Director; CHRIS FELDMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00641-RBS-DEM)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Lester Roudabush, Jr., Appellant Pro Se.     Mark Anthony
Exley, Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James   Lester    Roudabush,          Jr.,       appeals     from   the    district

court’s October 3, 2014, order dismissing Defendants Feldman,

Thatcher, and Hudson, the court’s July 7, 2015, order granting

Defendant Nelson’s motion for summary judgment, and the court’s

September 2, 2015, order denying his motion for reconsideration,

granting his motion for voluntary dismissal, and dismissing his

action raising claims under Bivens v. Six Unknown Named Agents

of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and 42 U.S.C.

§ 1983 (2012).

      On appeal, we confine our review to the issues raised in

the   Appellant’s      brief.         See        4th   Cir.   R.    34(b).        Because

Roudabush’s informal brief does not proffer specific argument

challenging    the    bases     for   the        district     court’s     dispositions,

Roudabush has forfeited appellate review of the court’s orders.

Accordingly,     we      affirm        the         district        court’s      judgment.

We dispense    with    oral     argument          because     the    facts      and   legal

contentions    are    adequately       presented         in   the    materials        before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                             2